DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 8, 13, and 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As claims 3, 5-7, 9-12, 14-20, and 22 depend either directly or indirectly from one of the above claims, they are rejected for the same reason.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 8 recites the limitation "the load distribution plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the feeder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebras et al. (FR 2954195; listed in the IDS filed 6 March 2020; hereinafter "Hebras"; using the attached English machine translation).
Regarding claim 23, Hebras teaches: A decoring hammer carrier (see Fig. 1), wherein the decoring hammer carrier has at least one decoring hammer (hammers 3A, 3A’, 3B, 3B’, see Fig. 1; page 5) having a hammer head (see Fig. 1), characterized in that wherein a load distribution plate (plates 2A, 2B, see Fig. 1; page 5) is provided, 
Regarding the functional language (e.g., for shattering the mold core of a cast workpiece), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 24, Hebras teaches wherein the load distribution plate (either plate 2A or 2B, see Fig. 1) is coupled to at least two hammer heads (see Fig. 1) of two decoring hammers (hammers 3A and 3A’ coupled to plate 2A, or hammers 3B and 3B’ coupled to plate 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boindecker et al. (WO 2016/201474; listed in the IDS filed 6 March 2020; hereinafter “Boindecker”; using the attached English machine translation), in view of Hebras (FR 2954195; listed in the IDS filed 6 March 2020; using the attached English machine translation).
Regarding claim 1, Boindecker teaches a method for producing a cast workpiece, wherein the method comprises the following method steps:
-    providing a mold (mold 3, see Fig. 1; [0017]) having at least one mold core (mold core 7, see Fig. 1; [0017]) arranged in the mold (mold 3, see Fig. 1);
-    inserting a metal melt (metal melt 2, see Fig. 1; [0017]) into the mold (mold 3, see Fig. 1);
-    waiting for a period of time until at least the outer contour of the metal melt has solidified and the workpiece has been formed from the metal melt (workpiece 1 removed from the mold is solidified and has a temperature over 150° C, which is the surface temperature of the workpiece; see [0017]-[0019]); 
-    removing the workpiece from the mold (after workpiece 1 has solidified, it can be removed from the mold 3; [0018]); and
-    shattering the mold core, wherein this method step is carried out before the workpiece has entirely cooled down from the casting process (see [0021] - workpiece temperature is between 150 and 300° C and mold core 7 is shattered).
	Boindecker is silent to wherein for shattering the mold core, a hammer head is applied on a defined energy transmission surface of the workpiece and the energy transmission surface is acted on, in particular hit on, by means of the hammer head.

	In view of Hebras’ teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Boindecker to include wherein for shattering the mold core, a hammer head is applied on a defined energy transmission surface of the workpiece and the energy transmission surface is acted on, in particular hit on, by means of the hammer head, as taught by Hebras, because it allows for the disintegration of a molding insert and for it to be extracted from a cast part.

Regarding claim 7, the combination of Boindecker and Hebras teaches wherein the energy transmission surface is formed as a planar surface (Hebras: see Fig. 1 - energy transmission surface is surface of either part 1A or 1B that is closest to plate 2A or 2B).

Regarding claim 8, the combination of Boindecker and Hebras teaches wherein a surface area of an application surface of the hammer head or of the load distribution plate (Hebras: plate 2A or 2B, see Fig. 1; page 5), which rests against the energy transmission surface during shattering of the mold core (Hebras: surface of part 1A or 

Regarding claim 9, the combination of Boindecker and Hebras teaches wherein the workpiece is removed from the mold at a surface temperature of the energy transmission surface of greater than 300° Celsius (Boindecker: see [0018]-[0019] - workpiece is removed from the mold at a removal temperature of over 300°C), but is silent to the temperature being between 440° Celsius and 360° Celsius. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05(I).

Regarding claim 10, the combination of Boindecker and Hebras teaches wherein the workpiece is further cooled down in the ambiance while the workpiece is fed to a hammer head for shattering the mold core until the energy transmission surface has a surface temperature of between 300° Celsius and 400° Celsius (Boindecker: see [0021] - the workpiece 1 is only cooled until it has reached the desired temperature, which is in a range between 150 and 300 °C, and then the mold core 7 is smashed and the workpiece 1 is cored).



Regarding claim 12, the combination of Boindecker and Hebras teaches wherein the hammer head acts on the workpiece with a striking action for between 30 to 180 seconds (Hebras: see p. 5), but is silent to specifically teaching a striking action for between 1 and 20 seconds. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05(I).

Regarding claim 14, the combination of Boindecker and Hebras teaches wherein the workpiece is clamped in a vibrator device (Boindecker: see [0021]) while shattering of the mold core (Boindecker: see [0021]), but is silent to the vibrating occurring after the shattering of the mold core, and wherein the workpiece is rotated about at least one horizontal axis of rotation during simultaneous vibration.
However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04(IV)(C)), and so it would have been obvious to one of ordinary skill in the art at 

Regarding claim 15, the combination of Boindecker and Hebras teaches wherein during shattering of the mold core (Boindecker: see [0021] and Hebras: see page 5), several hammer heads simultaneously act on the energy transmission surface (Hebras: see Fig. 1 - hammers 3A and 3A’ act on energy transmission surface of part 1A and hammers 3B and 3B’ act on energy transmission surface of part 1B).

Regarding claim 16, the combination of Boindecker and Hebras teaches wherein a load distribution plate (Hebras: either plate 2A or 2B, see Fig. 1) is inserted between the hammer head (Hebras: hammers 3A and 3A’ associated with part 1A or hammers 3B and 3B’ associated with part 1B, see Fig. 1) and the energy transmission surface (Hebars: see Fig. 1 - surface of part 1A or 1B that is closest to plate 2A or 2B, respectively).

Regarding claim 18, the combination of Boindecker and Hebras teaches wherein the energy transmission surface is locally cooled down after removal of the workpiece from the mold (Boindecker: see [0019]-[0020]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boindecker and Hebras as applied to claim 1 above, and further in view of Crafton et al. (US 2006/0000571; hereinafter “Crafton”).
Regarding claim 17, the combination of Boindecker and Hebras is silent to wherein a cooling channel is formed in the mold, at least in the region in which the energy transmission surface of the workpiece is formed, wherein the workpiece is cooled in the region of the energy transmission surface by means of the cooling channel.
Crafton teaches a mold which may include one or more cavities or passages adjacent the casting through which a controlled heated fluid medium, such as water or a thermal oil, may be received and/or circulated. Thereafter, a fluid media having a lower temperature, for example, from about 250° C. to about 300° C., may be introduced or circulated through the mold to cool the castings and cause the castings to at least partially solidify (see [0019]).
In view of Crafton’s teachings, it would have been obvious to modify the mold of the combination of Boindecker and Hebras to include wherein a cooling channel is formed in the mold, at least in the region in which the energy transmission surface of the workpiece is formed, wherein the workpiece is cooled in the region of the energy transmission surface by means of the cooling channel, as taught by Crafton, because it helps to at least partially solidify the casting.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boindecker and Hebras as applied to claim 1 above, and further in view of Aoyama et al. (GB 2348839; listed in the IDS filed 6 March 2020; hereinafter “Aoyama”).
Regarding claim 6, the combination of Boindecker and Hebras is silent to wherein the workpiece is designed as a cylinder head blank for further processing into a cylinder head for a combustion engine, wherein an engine block connecting surface of the cylinder head blank serves as the energy transmission surface.
Aoyama teaches it is known to apply hammering to a cylinder head of an internal-combustion engine to shake out remaining sand from casting (see abstract and p. 13). As the cylinder head 31 still has a riser attached to it (see Fig. 1), it can be considered a cylinder head blank for further processing to acquire a cylinder head for a combustion engine.
In view of Aoyama’s teachings, it would have been obvious to modify the method of the combination of Boindecker and Hebras to include wherein the workpiece is designed as a cylinder head blank for further processing into a cylinder head for a combustion engine, as taught by Aoyama, because it is a known to shake out remaining sand from a cylinder head casting via hammering. 
Though the combination of Boindecker, Hebras, and Aoyama is silent to specifically teaching wherein an engine block connecting surface of the cylinder head blank serves as the energy transmission surface, absent persuasive evidence to the contrary, it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine the specific location or locations on the casting for the hammering to take place.


Aoyama teaches wherein the feeder (riser 46, see Fig. 1; p. 13) of a workpiece comprises the energy transmission surface for hammering. This allows for the product portion of the casting to remain undamaged (see. p. 13 - p. 14).
In view of Aoyama’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Boindecker and Hebras to include wherein the feeder of the workpiece comprises the energy transmission surface, as taught by Aoyama, because it allows for the product portion of the casting to remain undamaged.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boindecker and Hebras as applied to claim 1 above, and further in view of Becker et al. (DE 102010054496; hereinafter “Becker”; using the attached English abstract).
Regarding claim 22, the combination of Boindecker and Hebras is silent to wherein the workpiece is formed as a hollow-cylindrical electric motor housing blank for further processing to an electric motor housing, wherein an end face of the hollow-cylindrical electric motor housing blank serves as the energy transmission surface.
Becker teaches it is known to produce an electric motor housing part blank via casting using a casting core placed in a casting mould. The casting core represents at least partially a structure of cooling lines in the electric motor housing part blank (see abstract).

Though the combination of Boindecker, Hebras, and Becker is silent to wherein an end face of the hollow-cylindrical electric motor housing blank serves as the energy transmission surface, absent persuasive evidence to the contrary, it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine the location or locations for the hammering on the casting to take place.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hebras as applied to claim 23 above, and further in view of McKibben et al. (US 4,643,243; hereinafter “McKibben”).
Regarding claim 25, Hebras teaches wherein the decoring hammer is designed as a pneumatic hammer (see page 1), but is silent to a hydraulic hammer.
McKibben teaches a machine for repeatedly impacting metal castings in order to clean the castings of debris (see abstract). A conventional pneumatic or hydraulic hammering machine 30 is located so that its hammer rod 31 moves up and down against the anvil block 29 of the uppermost, horizontally arranged support plate. The hammer rod is connected to a piston 32 contained within a cylinder 33 that may be hydraulically or pneumatically operated for causing the hammer rod to rapidly move up and down at some predetermined speeds (see 3:3-10).
.

Allowable Subject Matter
Claims 2-5, 13, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein the energy transmission surface is a surface of the workpiece which is mechanically processed, in particular chipped, in subsequent production steps.

Claim 3 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:


Claim 4 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein a surface of the workpiece serves as the energy transmission surface which was arranged in the region of a lower part of the mold, in particular at a bottom side of the workpiece with respect to the casting position, during the casting process.

Claim 5 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein the workpiece is turned by 180° after removal from the mold such that the energy transmission surface is located on the upper side of the workpiece and the workpiece rests on a support table on a support side opposite to the energy transmission surface.

Claim 13 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein after shattering at least of parts of the mold core, the workpiece is further cooled down until the energy transmission surface has a surface temperature of between 100° Celsius and 200° Celsius, in particular between 150° Celsius and 200° Celsius, and wherein the workpiece is subsequently again fed to a hammer head for 

Claim 20 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein the hammer head is pressed against the energy transmission surface such that during the process of shattering the mold core that it continuously rests against the energy transmission surface of the workpiece also in case of a positional displacement.

Claim 21 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein during shattering of the mold core, the hammer head is constantly pressed against the energy transmission surface of the workpiece with a pressure force between 100N and 2,000N, in particular between 200N and 700N.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


25 March 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735